Title: From George Washington to Aedanus Burke, 19 July 1791
From: Washington, George
To: Burke, Aedanus

 

Sir,
Philadelphia July 19th 1791

Your letter of the 6. of May covering one from Colo. Philemon Waters, was put into my hands while I was in Charleston—During my journey, you will readily conceive, it was not in my power to attend to, and answer the subject of Colo. Waters’s letter, which is the cause of this late acknowledgement of it—and I must now request, Sir, as his letter came thro’ your hands, and as a letter to him might meet some difficulty in getting to him across the Country, that you will be so good as to convey this reply to Colo. Waters whenever an opportunity occurs.
That the 200,000 acres of land granted by Dinwiddies proclamation in the year 1754 to the Officers and Soldiers of the Virginia Troops (a part of which Colo. Waters claims for having been a soldier at the battle of the Great Meadows in that year) having been surveyed, distributed, and patents issued in the names of those, who put in their claims before the close of the year 1773, there does not appear to be the smallest prospect of his receiving any benefit from his claim—and further that it is not possible for me to afford him any relief in this case either in the capacity of President of the United States (from which he seems to expect assistance) or in any other character. I am Sir, Your most obedient Servant

G. Washington.

